Order, Court of Claims (Donald Corbett, Jr., J.), entered June 1, 1990, dismissing claim pursuant to Court of Claims Act §§ 8, 9, 10 (3) and 11, and CPLR 3212, unanimously affirmed, without costs.
We agree that any claim that claimant may have had against the State of New York was not timely made, the claim having been made more than 90 days after what can be viewed, in the light most favorable to claimant, as the last-occurring State action (see, Brinkley v City Univ., 92 AD2d 805). We decline to reach those arguments based on facts dehors the record (see, Knolls Coop. Section No. 2 v Evans Dev. Corp., 169 AD2d 690), and those presenting new theories for the first time on appeal (Unitron Graphics v Mergenthaler Linotype Co., 75 AD2d 783, 784), and would, in any event, find them meritless.
We have reviewed the claimant’s other arguments, and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Kupferman, Ross and Asch, JJ.